UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED NOVEMBER 30, Commission file number 333-145730 PRINCIPLE SECURITY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Unit B – 2015 Burrard Street Vancouver, British Columbia Canada V6J 3H4 (Address of principal executive offices, including zip code.) (778) 233-3562 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [ X ] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ X] NO [ ] At November 30, 2009, there were 8,518,000 shares of our common stock issued and outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures of Market Risk 21 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Informationand Subsequent Events 22 . Item 6. Exhibits 22 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interimconsolidatedfinancial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC") and should be read in conjunction with the audited financial statements and notes thereto contained in our Annual Report filed with the SEC on Form 10-K on August 27, 2009. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Forward-Looking StatementsThe statements contained in this Form 10-Q that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These include statements about our expectations, beliefs, intentions or strategies for the future, which are indicated by words or phrases such as anticipate, expect, intend, plan, will, the Company believes, management believes and similar words or phrases. The forward-looking statements are based on our current expectations and are subject to certain risks, uncertainties and assumptions. Our actual results could differ materially from results anticipated in these forward-looking statements. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. 3 Principle Security International, Inc. (A Development Stage Company) Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30November 4 Principle Security International, Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in U.S. Dollars) (Unaudited) As at 30 November 2009 As at 31 May 2009 (Audited) $ $ Assets Current Cash and cash equivalents (Note 2) 14,500 1,496 Goods and Services Tax recoverable 688 234 15,188 1,730 Equipment (Note 3) 805 1,057 15,993 2,787 Liabilities Current Accounts payable and accrued liabilities (Note 4) 3,825 13,508 Convertible debentures (Note 5) 15,048 14,323 Demand loan (Note 6) 46,235 - Due to related party (Note 7) 5,046 - 70,154 27,831 Stockholders’ deficiency Capital stock (Note 8) Authorized 100,000,000 of common shares, par value $0.00001 100,000,000 of preferred shares, par value $0.00001 Issued and outstanding 31 May 2009 – 8,518,000 common shares, par value $0.00001 30November 2009 – 8,518,000 common shares, par value $0.00001 85 85 Additional paid in capital 124,544 124,544 Deficit, accumulated during the development stage (178,790) (149,673) (54,161) (25,044) 15,993 2,787 Nature and Continuance of Operations (Note 1), Contingency (Note 11) and Subsequent Events (Note 12) On behalf of the Board: /s/ Charles Payne, Director The accompanying notes are an integral part of the consolidated financial statements. 5 Principle Security International, Inc. (A Development Stage Company) Consolidated Statements of Operations (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 27 November 2006 to 30 November 2009 For the three month period ended 30 November 2009 For the three month period ended 30 November 2008 For the six month period ended 30 November 2009 For the six month period ended 30 November 2008 $ Expenses Amortization (Note 3) 1,281 153 97 252 194 Bank charges 1,045 58 37 133 113 Consulting fees (Note 7) 52,939 4,160 9,709 5,509 12,140 Interest expense (Notes 5, 6, 7 and 10) 1,529 544 - 1,006 - Legal fees 23,523 3 875 471 1,392 Marketing and advertising 156 - Office and miscellaneous 24,388 2,058 1,229 2,980 4,878 Professional fees 55,115 6,968 3,589 10,413 12,658 Transfer agent and filing fees 13,339 1,923 982 4,216 1,297 Loss on foreign exchange 5,475 2,221 1,566 4,137 1,759 Net loss for the period (178,790) (18,088) (18,084) (29,117) (34,431) Basic and dilutedloss per common share (0.002) (0.002) (0.003) (0.004) Weighted average number of common shares used in per share calculations 8,518,000 8,518,000 8,518,000 8,518,000 The accompanying notes are an integral part of the consolidated financial statements. 6 Principle Security International, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 27 November 2006 to 30 November 2009 For the three month period ended 30 November 2009 For the three month period ended 30 November 2008 For the six month period ended 30 November 2009 For the six month period ended 30 November 2008 $ Cash flows used in operating activities Net loss for the period (178,790) (18,088) (18,084) (29,117) (34,431) Adjustments to reconcile loss to net cash used by operating activities Amortization (Note 3) 1,281 153 97 252 194 Interest (Notes 5, 6, 7 and 10) 1,529 544 - 1,006 - Contribution to capital by related party 10,909 - Changes in operating assets and liabilities (Increase) decrease in Goods and Services Tax recoverable (688) (67) 10,095 (454) 10,095 Increase (decrease) in accounts payable and accrued liabilities 3,825 (3,403) (573) (9,683) (691) Increase (decrease) in due to related party 20 - (6,310) - 3,127 (161,914) (20,861) (14,775) (37,996) (21,706) Cash flows used in investing activities Purchase of property, plant and equipment (2,086) - Cash flows from financing activities Common shares issued for cash (Note 8) 78,700 - Convertible debentures (Note 5) 13,800 - Demand loan (Note 6) 46,000 26,000 - 46,000 - Loans from related party (Note 7) 40,000 - 199 5,000 1,611 178,500 26,000 199 51,000 1,611 Increase (decrease) in cash and cash equivalents 14,500 5,139 (14,576) 13,004 (20,095) Cash and cash equivalents, beginning of period - 9,361 15,548 1,496 21,067 Cash and cash equivalents, end of period 14,500 14,500 972 14,500 972 Supplemental Disclosures with Respect to Cash Flows (Note 10) The accompanying notes are an integral part of the consolidated financial statements. 7 Principle Security International, Inc. (A Development Stage Company) Consolidated Statements of Changes in Stockholders’ Deficiency (Expressed in U.S. Dollars) (Unaudited) Number of shares issued Capital Stock Additional paid in capital Deficit, accumulated during the development stage Stockholders’ deficiency $ Balance at 27 November 2006 (inception) - Common shares issued – cash ($.001 per share) (Note 8) 2,500,000 25 2,475 - 2,500 Common shares issued – cash ($.0075 per share) (Note 8) 5,800,000 58 43,442 - 43,500 Common shares issued – cash ($.15 per share) (Note 8) 218,000 2 32,698 - 32,700 Net loss for the period - - - (19,332) (19,332) Balance at 31 May 2007 8,518,000 85 78,615 (19,332) 59,368 Net loss for the year - - - (72,251) (72,251) Balance at 31 May 2008 8,518,000 85 78,615 (91,583) (12,883) Contributions to capital byrelated party(Note 8) - - 45,929 - 45,929 Net loss for the year - - - (58,090) (58,090) Balance at 31 May 2009 8,518,000 85 124,544 (149,673) (25,044) Net loss for the period - - - (29,117) (29,117) Balance at 30 November 2009 8,518,000 85 124,544 (178,790) (54,161) The accompanying notes are an integral part of the consolidated financial statements. 8 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 1. Nature and Continuance of Operations Principle Security International, Inc. (the “Company”) was incorporated under the laws of the State of Nevada on 27 November 2006.The Company intends to conduct its business through its wholly owned subsidiary, Principle Security International Incorporated, a company incorporated in Canada. These consolidated financial statements represent the presentation on a consolidated basis of the accounts of the Company and its wholly owned subsidiary, Principle Security International Incorporated, a company incorporated under the laws of British Columbia, Canada on 29 November 2006. The Company is a development stage enterprise, as defined in Accounting Standards Codification (the “Codification” or “ASC”) 915-10, “Development Stage Entities”.The Company is devoting all of its present efforts to securing and establishing a new business and its planned principle operations have not commenced.Accordingly, no revenue has been derived during the organization period. The consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) applicable to development stage enterprises, and are expressed in U.S. dollars.The Company’s fiscal year end is 31 May. The Company’s consolidated financial statements as at 30 November 2009 and for thethree and six month period then ended have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.The Company has a loss of $18,088 and $29,117 for the three and sixmonth period ended 30 November 2009, respectively(30 November 2008 – $18,084 and $34,431, respectively, cumulative – $178,790) and has a working capital deficit of $54,966 at 30 November 2009 (31 May 2009 – $26,101). Management cannot provide assurance that the Company will ultimately achieve profitable operations or become cash flow positive, or raise additional debt and/or equity capital.Management believes that the Company’s capital resources should be adequate to continue operating and maintaining its business strategy during the fiscal year ending 31 May 2010.However, if the Company is unable to raise additional capital in the near future, due to the Company’s liquidity problems, management expects that the Company will need to curtail operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures.These consolidated financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. At 30 November 2009, the Company was not engaged in a business and had suffered losses from development stage activities to date.Although management is currently attempting to implement its business plan, and is seeking additional sources of equity or debt financing, there is no assurance these activities will be successful.Accordingly, the Company must rely on its president to perform essential functions without compensation until a business operation can be commenced.These factors raise substantial doubt about the ability of the Company to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 9 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 2. Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these consolidated financial statements. Basis of presentation The consolidated financial statements of the Company have been prepared in accordance with GAAP and are expressed in U.S. dollars.The Company’s fiscal year end is 31 May. Cash and cash equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. As at 30 November 2009, the Company has cash and cash equivalents in the amount of $14,500 (31 May 2009 – $1,496). Equipment Equipment is recorded at cost and depreciation is provided over its estimated economic life at 30%. Long-lived assets Long-term assets of the Company are reviewed for impairment whenever events or circumstances indicate that the carrying amount of assets may not be recoverable, pursuant to guidance established in ASC 360-10-35-15, “Impairment or Disposal of Long-Lived Assets”. Management considers assets to be impaired if the carrying value exceeds the future projected cash flows from related operations (undiscounted and without interest charges). If impairment is deemed to exist, the assets will be written down to fair value. Fair value is generally determined using a discounted cash flow analysis. Financial instruments The carrying value of cash and cash equivalents, Goods and Services Tax recoverable, accounts payable and accrued liabilities, convertible debentures, demand loans and due to related party approximates their fair value because of the short maturity of these instruments.The Company’s operations are in Canada and virtually all of its assets and liabilities are giving rise to significant exposure to market risks from changes in foreign currency rates.The Company’s financial risk is the risk that arises from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. Derivative financial instruments The Company has not, to the date of these consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. 10 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 Income taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the consolidatedfinancial statements and those reported for income tax purposes in accordance withASC 740, “Income Taxes”, which requires the use of the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax loss and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. Basic and diluted net loss per share The Company computes net income (loss) per share in accordance with ASC 260, “Earnings per Share.”ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to alldilutive potentialcommon shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method.In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excludes alldilutive potential shares if their effect is anti-dilutive. Comprehensive loss ASC 220, “Comprehensive Income”, establishes standards for the reporting and display of comprehensive loss and its components in the consolidated financial statements.As at 30 November 2009, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the consolidated financial statements. Segments of an enterprise and related information ASC 280, “Segment Reporting,”establishes standards for the way that public companies report information about operating segments in annual consolidated financial statements andrequires reporting of selected information about operating segments in interim consolidated financial statements issued to the public.It also establishes standards for disclosures regarding products and services, geographic areas and major customers.ASC 280 defines operating segments as components of a company about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance.The Company has evaluated this Codification and does not believe it is applicable at this time. 11 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 Start-up expenses The Company has adoptedASC 720-15“Start-up Costs,” which requires that costs associated with start-up activities be expensed as incurred. Accordingly, start-up costs associated with the Company's formation have been included in the Company's general and administrative expenses for the period from the date of inception on 27 November 2006 to 30 November 2009. Foreign currency translation The Company’s functional and reporting currency is in U.S. dollars.The consolidated financial statements of the Company are translated to U.S. dollars in accordance with ASC 830, “Foreign Currency Matters.”Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date.Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income.The Company has not, to the date of these consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Use of estimates The preparation of consolidatedfinancial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenditures during the reporting period.Actual results could differ from these estimates. Changes in Accounting Policies Fair Value Measurement and Disclosure In August 2009, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2009-05, “Fair Value Measurement and Disclosure (Topic 820) – Measuring Liabilities at Fair Value”, which provides valuation techniques to measure fair value in circumstances in which a quoted price in an active market for the identical liability is not available.The guidance provided in this update is effective 1 September 2009.The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. The Accounting Standards Codification In June 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principle – a replacement of FASB Statement No. 162”.The Codification reorganized existing U.S. accounting and reporting standards issued by the FASB and other related private sector standard setter into a single source of authoritative accounting principles arranged by topic.The Codification supersedes all existing U.S. accounting standards; all other accounting literature not included in the Codification (other than Securities and Exchange Commission guidance for publicly-traded companies) is considered non-authoritative.The Codification was effective on a prospective basis for interim and annual reporting periods ending after 15 September 2009.The adoption of the Codification changed the Company’s references to GAAP accounting standards but did not impact the Company’s results of operations, financial position or liquidity. 12 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 Subsequent Events In May 2009, the FASB issued new guidance for accounting for subsequent events.The new guidance, which is now part of ASC 855, “Subsequent Events” is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date, but before consolidated financial statements are issued or are available to be issued.It requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date.This disclosure should alert all users of the consolidated financial statements that an entity has not evaluated subsequent events after that date in the set of the consolidated financial statements being presented.The new guidance was effective on a prospective basis for interim or annual reporting periods ending after 15 June 2009.The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. Convertible Debt In May 2008, the FASB issued new guidance for accounting for convertible debt instruments that may be settled in cash.The new guidance, which is now part of ASC 470-20, “Debt with Conversion and Other Options” requires the liability and equity components to be separately accounted for in a manner that will reflect the entity’s nonconvertible debt borrowing rate.The Company will allocate a portion of the proceeds received from the issuance of convertible notes between a liability and equity component by determining the fair value of the liability component using the Company’s nonconvertible debt borrowing rate.The difference between the proceeds of the notes and the fair value of the liability component will be recorded as a discount on the debt with a corresponding offset to paid-in capital.The resulting discount will be accreted by recording additional non-cash interest expense over the expected life of the convertible notes using the effective interest rate method.The new guidance was to be applied retrospectively to all periods presented upon those fiscal years.The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. Useful Life of Intangible Assets In April 2008, the FASB issued new guidance for determining the useful life of an intangible assets, the new guidance, which is now part of ASC 350, “Intangibles – Goodwill and Other”.In determining the useful life of intangible assets, ASC 350 removes the requirement to consider whether an intangible asset can be renewed without substantial cost of material modifications to the existing terms and conditions and, instead, requires an entity to consider its own historical experience in renewing similar arrangements.ASC 350 also requires expanded disclosure related to the determination of intangible asset useful lives.The new guidance was effective for consolidated financial statements issued for fiscal years beginning after 15 December 2008.The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. Derivative Instruments and Hedging Activities In March 2008, the FASB issued new guidance on the disclosure of derivative instruments and hedging activities.The new guidance, which is now part of ASC 815, “Derivatives and Hedging Activities” requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of, and gains and losses on, derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements.The new guidance was effective prospectively for consolidated financial statements issued for fiscal years beginning after 15 November 2008, with early application encouraged.The adoption of this guidance did not have a significant impact on the Company’s financial statements. 13 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 Business Combinations In December 2007, the FASB issued revised guidance for accounting for business combinations.The revised guidance, which is now part of ASC 805, “Business Combinatiosn” requires the fair value measurement of assts acquired, liabilities assumed and any noncontrolling interest in the acquiree, at the acquisition date with limited exceptions.Previously, a cost allocation approach was used to allocate the cost of the acquisition based on the estimated fair value of the individual assets acquired and liabilities assumed.The cost allocation approach treated acquisition-related costs and restructuring costs that the acquirer expected to incur as a liability on the acquisition date, as part of the cost of the acquisition.Under the revised guidance, those costs are recognized in the statement of income separately from the business combination.The revised guidance applies to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after 15 December 2008.The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. Comparative figures Certain comparative figures have been adjusted to conform to the current period’s presentation. Recent Accounting Pronouncements From June 2009 to October 2009, the FASB issued various updates, Accounting Standard Update (“ASU”) No. 2009-2 through ASU No. 2009-15, which contain technical corrections to existing guidance or affect guidance to specialized industries or entities.These updates have no current applicability to the Company or their effect on the consolidated financial statements is insignificant. In June 2009, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 167, “Amendments to FASB Interpretation No. 46(R)”.SFAS No. 167, which amends ASC 810-10, “Consolidation”, prescribes a qualitative model for identifying whether a company has a controlling financial interest in a variable interest entity (“VIE”) and eliminates the quantitative model.The new model identifies two primary characteristics of a controlling financial interest: (1) provides a company with the power to direct significant activities of the VIE, and (2) obligates a company to absorb losses of and/or provides rights to receive benefits from the VIE.SFAS No. 167 requires a company to reassess on an ongoing basis whether it holds a controlling financial interest in a VIE.A company that holds a controlling financial interest is deemed to be the primary beneficiary of the VIE and is required to consolidate the VIE.SFAS No. 167, which is referenced in ASC 105-10-65, has not yet been adopted into the Codification and remains authoritative.SFAS No. 167 is effective 1 June 2010.The Company does not expect that the adoption of SFAS No. 167 will have a material impact on its consolidated financial statements. In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfer of Financial Assets – an amendment of FASB Statement”.SFAS No. 166 removes the concept of a qualifying special-purpose entity from ASC 860-10, “Transfers and Servicing”, and removes the exception from applying ASC 810-10, “Consolidation”. These statements also clarifies the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting.SFAS No. 166, which is referenced in ASC 105-10-65, has not yet been adopted into the Codification and remains authoritative.This statement is effective 1 June 2010.The Company does not expect that the adoption of SFAS No. 166 will have a material impact on its consolidated financial statements. 14 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 International Financial Reporting Standards In November 2008, the Securities and Exchange Commission (“SEC”) issued for comment a proposed roadmap regarding potential use of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.Under the proposed roadmap, the Company would be required to prepare consolidated financial statements in accordance with IFRS in fiscal year 2014, including comparative information also prepared under IFRS for fiscal 2013 and 2012.The Company is currently assessing the potential impact of IFRS on its consolidated financial statements and will continue to follow the proposed roadmap for future developments. 3. Equipment Accumulated amortization Net Book Value Cost 30 November 2009 31 May 2009 (Audited) $ Computer equipment 2,086 1,281 805 1,057 During thesix month period ended 30 November 2009, the total additions of the Company to equipment were $Nil (30 November 2008 – $Nil). 4. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are non-interest bearing, unsecured and have settlement dates within one year. 5. Convertible Debentures 30 November 2009 31 May 2009 (Audited) $ $ Issued on 24 December 2008, the convertible debenture bears interest at 10% per annum on any unpaid principal and interest balance andis secured by a general charge on the assets of the Company.The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 24 December 2008. The holder of the convertible debenture has the right to convert any portion of the unpaid principal and/or accrued interest into common shares of the Company at any time up to 24 December 2011 at $0.0125 per Unit where a Unit consists of one common share for an equivalent amount of principal and interest due and payable. During thesix month period ended 30 November 2009, the Company accrued interest expense of $264 (30 November 2008 – $Nil). The balance as at 30 November 2009 consists of principal and accrued interest of $5,000 (31 May 2009 – $5,000) and $480 (31 May 2009 – $216), respectively (Notes 10 and 11). 5,480 5,216 Issued on 24 December 2008, the convertible debenture bears interest at 10% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company.The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 24 December 2008. The holder of the convertible debenture has the right to convert any portion of the unpaid principal and/or accrued interest into common shares of the Company at any time up to 24 December 2011 at $0.0125 per Unit where a Unit consists of one common share for an equivalent amount of principal and interest due and payable. During thesix month period ended 30 November 2009, the Company accrued interest expense of $264(30 November 2008 – $Nil). The balance as at 30 November 2009 consists of principal and accrued interest of $5,000 (31 May 2009 – $5,000) and $480 (31 May 2009 – $216), respectively (Notes 10 and 11). 5,480 5,216 Issued on 5 March 2009, the convertible debenture bears interest at 10% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company.The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 5 March 2009. The holder of the convertible debenture has the right to convert any portion of the unpaid principal and/or accrued interest into common shares of the Company at any time up to 5 March 2012 at $0.0125 per Unit where a Unit consists of one common share for an equivalent amount of principal and interest due and payable. During thesix month period ended 30 November 2009, the Company accrued interest expense of $197 (30 November 2008 – $Nil). The balance as at 30 November 2009 consists of principal and accrued interest of $3,800 (31 May 2009 – $3,800) and $288 (31 May 2009 – $91), respectively (Notes 10 and 11). 4,088 3,891 15,048 14,323 15 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 30 November 2009 6. Demand Loans 30 November 2009 31 May 2009 (Audited) $ $ Issued on 30 June 2009, the demand loan bears interest at 2% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company. The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 30 June 2009. During theisx month period ended 30 November 2009, the Company accrued interest expense of $181(30 November2008 – $Nil). The balance as at 30 November 2009 consists of principal and accrued interest of $20,000 (31 May 2009 – $Nil) and $181 (31 May 2009 – $Nil), respectively (Notes 10 and 11). 20,181 - Issued on15 September2009, the demand loan bears interest at 2% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company. The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 30September 2009. During thesix month period ended 30 November 2009, the Company accrued interest expense of $42(30 November2008 – $Nil). The balance as at 30 November 2009 consists of principal and accrued interest of $20,000 (31 May 2009 – $Nil) and $42 (31 May 2009 – $Nil), respectively (Notes 10 and 11). 10,042 - Issued on 11 November 2009, the demand loan bears interest at 2% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company. The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 30November 2009. During thesix month period ended 30 November 2009, the Company accrued interest expense of $12 (30 November2008 – $Nil). The balance as at 30 November 2009 consists of principal and accrued interest of $16,000 (31 May 2009 – $Nil) and $12 (31 May 2009 – $Nil), respectively (Notes 10 and 11). 16,012 - 46,235 - 7. Due to Related Party and Related Party
